Citation Nr: 0835852	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  The veteran is deceased and the appellant has 
claimed benefits as the surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the veteran's personnel records were 
received at the RO after the issuance of the January 2005 
statement of the case (SOC).  However, this evidence is 
cumulative evidence concerning the finding that the veteran 
did not serve in Vietnam, as a National Personnel Records 
Center (NPRC) response dated in March 2004 indicates that the 
veteran had no Vietnam service.  Thus, remand of the case for 
the issuance of a supplemental statement of the case is not, 
therefore, required.  See 38 C.F.R. § 19.37 (2007). 
 

FINDINGS OF FACT

1.  The veteran died in January 2004.  The veteran's 
certificate of death lists acute coronary insufficiency as 
the veteran's immediate cause of death.  A significant 
condition contributing to death but not resulting in the 
underlying cause was diabetes.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.  

3.  The veteran had a diagnosis of diabetes mellitus, type II 
and hypertension prior to his death, which were not present 
during service or within one year thereafter, and have not 
been medically linked to service. 
 
4.  The veteran did not serve in the Republic of Vietnam, nor 
does the evidence show that he was exposed to herbicides 
while in service. 


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in March 2004 letters, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for Dependency and Indemnity 
Compensation (DIC) benefits to include service connection for 
the cause of death, as well as what information and evidence 
must be submitted by the appellant and what information and 
evidence will be obtained by VA.  The letter advised the 
claimant to submit medical evidence showing the veteran's 
death was contributed to or caused by injury or disease that 
began during service.  Appropriate forms were provided to 
release information, and the appellant was asked to provide 
the names of healthcare providers for VA to obtain such 
evidence.  

The record also reflects that the information and evidence 
that have been associated with the claims file includes the 
veteran's service treatment records and personnel records, 
post service treatment records, a response from the NPRC and 
the veteran's death certificate.  

The Board notes that no medical opinion has been requested 
concerning a possible nexus between the veteran's cause of 
death and any relation with his active service.  VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  However, in this case there is no in-service 
treatment for or indication of diabetes mellitus or any type 
of coronary condition until many years after active service.  
Additionally, the veteran's service personnel records 
indicate that he is not entitled to a presumption concerning 
herbicide exposure and there is no objective evidence that 
the veteran was exposed to herbicides while in service.  
Thus, in the absence of an injury, disease, or event in 
service, no medical opinion is needed.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  

Thus, the claimant was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence. Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant contends that the veteran served in Vietnam and 
should be entitled to a presumption concerning herbicide 
exposure.  She additionally contends that the veteran's 
diabetes mellitus was a causative factor in the veteran's 
death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
or diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder may be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  In addition, the 
Department of Defense acknowledges the use of herbicides for 
specific units that served in areas along the Demilitarized 
Zone (DMZ) in Korea between April 1968 and July 1969. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran died during January 2004.  The veteran's 
certificate of death lists acute coronary insufficiency as 
the immediate causes of death.  A significant condition 
contributing to death but not resulting in the underlying 
cause was diabetes.  The veteran's death certificate 
additionally indicates that he died at home.

As an initial matter, service treatment records are negative 
for evidence of cardiovascular or diabetes-related complaints 
or disability.  The veteran had chest 
x-rays during October 1961 and October 1962; both were 
negative for any abnormality.  At the time of his death, the 
veteran was not service-connected for any conditions and had 
never applied for VA disability compensation.

The appellant contends that the veteran served in Vietnam and 
that the veteran's diabetes mellitus caused or contributed 
substantially or materially to cause the veteran's death.  
However, there is no indication of Vietnam service in the 
veteran's personnel records, and his service in Korea was 
prior to April 1968, the beginning date of Agent Orange use 
in Korea.  As mentioned previously, a response from the NPRC 
dated in March 2004 indicates that they found no evidence in 
the veteran's file to substantiate the claim that he had 
served in the Republic of Vietnam.  In fact, the veteran's 
service personnel records indicate that his only overseas 
assignment was when the veteran served in Inchon, Korea from 
September 1961 to October 1962.  Thus, exposure to Agent 
Orange cannot be presumed in this case.  

The Board additionally notes that the first indication that 
the veteran was diagnosed with diabetes mellitus was in a 
September 2002 VA treatment note.  VA treatment records also 
note the veteran suffered from hypertension, and a dilated 
atherosclerotic aorta.  These disabilities were first noted 
in the 2003 treatment records.  There is no evidence 
suggesting these conditions arose during service or otherwise 
are related to service.  In fact, the appellant's contention 
centers on the claim that the veteran served in Vietnam and 
his diabetes is related to herbicide exposure.  

In light of the above, the Board finds that the preponderance 
of the evidence simply does not support a finding that the 
veteran's death was related to service or to a service-
connected disability. 
 
In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied. 
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


